     Case: 1:20-cr-00316 Document #: 11 Filed: 07/20/20 Page 1 of 1 PageID #:41




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 20 CR 316
       v.
                                                    Rebecca R. Pallmeyer
                                                    Chief Judge
 CHRISTIAN REA

                                       ORDER

      Upon the Parties Joint Motion, under Title 18, United States Code,

Section 3161(h)(7)(A) & (B), for an extension of time in which to return an indictment

in the above-captioned case,

      IT IS HEREBY ORDERED that the time within which to file an indictment

against the defendant be extended from July 25, 2020, to and including September

23, 2020. Specifically, this Court finds that the ends of justice served by the extension

outweigh the best interests of the public and the defendants in a speedy trial because

the failure to grant such an extension would deny counsel for the defendant and the

government the reasonable time necessary for effective preparation of the evidence

for presentation to the Grand Jury, taking into account the exercise of due diligence.



                                         ENTERED:




                                         REBECCA R. PALLMEYER
                                         Chief Judge

DATED: July 20, 2020
